Citation Nr: 1539419	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension, claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982 and from October 2003 to February 2004 with subsequent service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A hearing was held before a Decision Review Officer (DRO) in May 2012 and a transcript is of record.  Additionally, a hearing was held before the Board in this matter in June 2014.  A transcript is of record.

The issue of entitlement to service connection for gastroesophageal reflux disorder has been raised by the record in the June 2014 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for hypertension, claimed as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  At the June 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal for service connection for a heart disorder.

2.  The preponderance of competent evidence of record, including lay testimony, shows the Veteran's sleep apnea had onset during his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the claim for entitlement to service connection for a heart disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claim for Heart Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal for entitlement to service connection for a heart disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a heart disorder and it is dismissed.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in February 2011.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claim.  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The December 2011 letter from Dr. M.S.E., M.D., states the Veteran had an overnight sleep study in June 2009 that demonstrated severe sleep apnea with over eighty pauses in his breathing per hour.  This diagnosis satisfies the first prong of the service connection claim.

Regarding the in-service incurrence, at the June 2014 hearing, the Veteran testified he was diagnosed with sleep apnea in 2007 by a private doctor.  He further testified when he was on active duty he had trouble sleeping, including restless nights and waking up with headaches.  The Veteran's wife further testified he would wake up in the middle of the night, as well as snore very loudly, often waking her up.  There would be times where it sounded like he would stop breathing so his wife would shake him to wake him up.  

The Board also notes the Veteran was medically discharged from the National Guard due to his medical condition of sleep apnea in April 2005.  While this was not during active service, the medical discharge documents the continued severity of the sleep apnea.

Also included in the record is a March 2013 buddy statement from M.H. who states that during active duty training the Veteran started having problems sleeping and was actually sleep walking.  His physical problems continued and the Veteran was medically restricted.

In her December 2011 statement, Dr. M.S.E., a sleep medicine specialist, pointed out that the Veteran's sleep apnea evolved over a period of years and he was experiencing symptoms from sleep disordered breathing during his time in the service.

Despite the lack of evidence relating to sleep apnea in the Veteran's service treatment records, the Board finds the Veteran and his wife's June 2014 hearing testimony along with the March 2013 buddy statement of M.H. and the December 2011 statement of Dr. M.S.E., to warrant probative weight.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4. 

In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316  Fed. Cir. 2009). 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

Here, the Board finds the Veteran and his wife, along with M.H., are competent to report the Veteran's difficulty sleeping while he was on active duty.  Dr. M.S.E. opined that the Veteran's severe sleep apnea developed over a period of years and he was experiencing symptoms thereof during service.  There is no opinion of record against such a conclusion.  Accordingly, the Board finds that the preponderance of the evidence supports the Veteran's claim for service connection sleep apnea.  Therefore, this claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The appeal as to entitlement to service connection for a heart disorder is dismissed.

Entitlement to service connection for sleep apnea is granted.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The Veteran claims his hypertension had onset during active service, or manifested to a compensable degree within one year from separation from service.  The record reflects the Veteran has a current diagnosis of hypertension as evidenced in the February 2013, March 2013 and April 2014 treatment notations from Dr. J.W.A., M.D.  

The Board notes the Veteran's service treatment records document cardiovascular concerns but does not include a specific diagnosis of hypertension.  As the record does not include a medical opinion as to whether the Veteran's present diagnosis of hypertension is causally related to his service or manifested to a compensable degree within one year from separation from service, a remand is necessary for a medical opinion in order to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's hypertension and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following completion of the above, make arrangements for the Veteran to be afforded a VA examination for his hypertension.  The claims file must be provided to the examiner and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in or manifested to a compensable degree within one year of service or is otherwise related thereto.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, appropriate corrective action must be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


